EXHIBIT 10.1 Execution Copy AMENDMENT NO. 1 (this “Amendment”)dated as of July 19, 2, among AMERICAN EXPRESS CREDIT CORPORATION, a Delaware corporation, as Borrower (the “Borrower”); CITIBANK N.A., SYDNEY BRANCH, COMMONWEALTH BANK OF AUSTRALIA, NATIONAL AUSTRALIA BANK LIMITED and WESTPAC BANKING CORPORATION, as Mandated Lead Arrangers and Bookrunners; the BANKS party to the Subscription Agreement referenced below; and CITISECURITIES LIMITED, as facility agent (in such capacity, the “Facility Agent”). WHEREAS, the parties have entered into a Subscription Agreement dated as of August 3, 2011 (the “Subscription Agreement”); WHEREAS, the Borrower has requested that the Subscription Agreement be amended in certain respects as provided in this Amendment; and WHEREAS, pursuant to Section 9.5 of the Subscription Agreement, the Banks are, on terms and conditions stated below, willing to grant the request of the Borrower, and the Borrower and the Banks have agreed to amend the Subscription Agreement as set forth in this Amendment; Section 1.Definitions.Except as otherwise defined herein, terms defined in the Subscription Agreement are used herein as defined therein. Section 2.Amendments.Subject to the satisfaction of the conditions precedent specified in Section4 below, but effective as of the date hereof, the Subscription Agreement is hereby amended as follows: 2.01.The reference to “August 3, 2014”in the definition of “Tranche A Termination Date” in Section 1.1 of the Subscription Agreement is amended to read “August 3, 2015”. 2.02.The pricing grid applicable to Tranche A Loans set forth immediately under the heading “Tranche A” in the definition of “Applicable Margin” in Schedule 1.1(b) of the Subscription Agreement is hereby amended to read as follows: Level I Level II Level III Level IV Level V Level VI Level VII Applicable Margin 0.475% 0.525% 0.575% 0.625% 0.725% 0.825% 1.025% Facility Fee Rate 0.475% 0.525% 0.575% 0.625% 0.725% 0.825% 1.025% 2.03.Article IV of the Subscription Agreement is hereby amended to insert Section 4.13 to read as follows: SECTION 4.13Sanctioned Persons.Neither the Borrower nor any of its Significant Subsidiaries, and, to the knowledge of the Borrower, none of their respective directors, officers or employees (i) is currently the subject of Sanctions, (ii) is located or organized or residing in any Designated Jurisdiction or (iii) is or has been (within the previous five (5) years) engaged in any transaction with any Person who is now or was the subject of Sanctions or who is located, organized or residing in any Designated Jurisdiction. No Loan, nor the proceeds of any Loan, has been used, directly or indirectly, to lend, contribute, provide or has otherwise been made available to fund any activity or business in any Designated Jurisdiction or any Person who is the subject of any Sanctions, or in any other manner that will result in any violation by any Person (including any Bank, the Mandated Lead Arrangers or the Facility Agent) of Sanctions. As used in this Section 4.13: “Designated Jurisdiction” means any country or territory to the extent that such country or territory itself is the subject of any Sanction; and “Sanctions” means any international economic sanction administered or enforced by the Office of Foreign Assets Control of the United States Department of the Treasury, the United Nations Security Council, the European Union, Her Majesty’s Treasury or other relevant sanctions authority. Section 3.Representations and Warranties.The Borrower represents and warrants as to itself that the representations and warranties set forth in Article IV of the Subscription Agreement are true and complete on the date hereof as if made on and as of the date hereof and as if each reference in said Article IV to “this Agreement” included reference to this Amendment. Section 4.Conditions Precedent.As provided in Section2 above, the amendment of the Subscription Agreement contemplated hereby shall become effective, as of the date hereof, upon the satisfaction of the following conditions precedent: 4.01.Execution by All Parties.This Amendment shall have been executed and delivered by the Borrower and each of the Banks. 4.02.Fees.The Borrower shall have paid all accrued fees and expenses of the Facility Agent (including the reasonable fees and expenses of counsel to the Facility Agent in connection with this Amendment), and the Facility Agent shall have received for the account of each extending Bank the extension fee in an amount that shall have been agreed between the Borrower and the Facility Agent. 4.03.Tranche A Commitments.Each of the actions set forth in Section 5 shall have occurred. Section 5.Assignment of Certain Tranche A Commitments.Immediately and automatically upon the effectiveness of this Amendment, each of the Banks listed on Schedule 1 hereto in its capacity as a Tranche A Bank (collectively, the “Dropping Tranche A Banks”) shall no longer be a Tranche A Bank and, in connection therewith, (i) the Dropping Tranche A Banks shall assign and sell at par to the Banks listed on Schedule 2 hereto (collectively, the “Upsizing Tranche A Banks”) all of their Tranche A Commitments, together with their outstanding Tranche A Loans and all of the related rights under the Credit Documents, and (ii) the Upsizing Tranche A Banks shall purchase and assume at par all of the Tranche A Commitments of the Dropping Tranche A Banks, together with all of the outstanding Tranche A Loans held by the Dropping Tranche A Banks and all of the related rights under the Credit Documents, and shall pay accrued and unpaid interest and Facility Fees thereon, in each case such that Tranche A Commitments and Tranche A Loans shall be held by the Upsizing Tranche A Banks as set forth on Schedule 2 hereto.To effect the foregoing payments, the related transfers of funds shall be netted to the extent necessary to minimize the actual flows of funds between the relevant parties.The parties hereto waive any other actions required by Section 9.6(d) of the Subscription Agreement to effect the foregoing assignments. -2- Section 6.Miscellaneous.Except as herein provided, the Subscription Agreement shall remain unchanged and in full force and effect.This Amendment may be executed in any number of counterparts and by different parties hereto in separate counterparts, each of which when so executed shall be deemed to be an original and all of which taken together shall constitute one and the same agreement.Delivery of an executed counterpart of a signature page to this Amendment by electronic transmission shall be effective as delivery of a manually executed counterpart of this Amendment.This Amendment shall be governed by, and construed in accordance with, the law of the State of New York. [Signature pages to follow] -3- IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly executed and delivered as of the day and year first above written. AMERICAN EXPRESS CREDIT CORPORATION By: /s/ Vivian Zhou Name:Vivian Zhou Title: Treasurer CITIBANK, N.A., SYDNEY BRANCH By:/s/ Lachlan Tracey Name:Lachlan Tracey Title:Director By:/s/ Glenn Phillips Name:Glenn Phillips Title:Director WESTPAC BANKING CORPORATION By:/s/ Robert Cameron Name:Robert Cameron Title:Associate Director COMMONWEALTH BANK OF AUSTRALIA By:/s/ Matthew Lever Name:Matthew Lever Title:Director NATIONAL AUSTRALIA BANK LIMITED By:/s/ Rosemarie DiCanto Name:Rosemarie DiCanto Title:Director SUMITOMO MITSUI BANKING CORPORATION By:/s/ Alan Krouk Name:Alan Krouk Title:Managing Director AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED By:/s/ Robert Grillo Name:Robert Grillo Title:Director BANK OF AMERICA, N.A. By:/s/ Scott W. Reynolds Name:Scott W. Reynolds Title:Director DEUTSCHE BANK AG NEW YORK BRANCH By:/s/ Virginia Cosenza Name:Virginia Cosenza Title:Vice President By:/s/ Ming K. Chu Name:Ming K. Chu Title:Vice President JPMORGAN CHASE BANK, N.A. By:/s/ Lorenzo Melendez Name:Glenn Phillips Title:Executive Director MIZUHO BANK, LTD. By:/s/ Debra Anne Hazelton Name:Debra Anne Hazelton Title:General Manager CREDIT SUISSE AG, CAYMAN ISLAND BRANCH By:/s/ Doreen Barr Name:Doreen Barr Title:Authorized Signatory By:/s/ Alex Verdone Name:Alex Verdone Title:Associate LLOYDS TSB BANK PLC By:/s/ Dennis McClellan Name:Dennis McClellan Title:Assistant Vice President By:/s/ Karen Weich Name:Karen Weich Title:Vice President ROYAL BANK OF CANADA By:/s/ Nicole Fawkner Name:Nicole Fawkner Title:Director, Corporate Banking THE ROYAL BANK OF SCOTLAND PLC By:/s/ Fergus Smail Name:Fergus Smail Title:Director UBS AG, AUSTRALIA BRANCH By:/s/ Luke Goldsworthy Name:Luke Goldsworthy Title:Director By:/s/ Celle Raguine Name:Celle Raguine Title:Associate Director THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., SYDNEY BRANCH By:/s/ Shunsuke Suzuki Name:Shunsuke Suzuki Title:Deputy General Manager GOLDMAN SACHS LENDING PARTNERS LLC By:/s/ Michelle Latzoni Name:Michelle Latzoni Title:Authorized Signatory HSBC BANK AUSTRALIA LIMITED By:/s/ Charlotte Middleton Name:Charlotte Middleton Title:Attorney, Chief Risk Officer STANDARD CHARTERED BANK By:/s/ James P. Hughes Name:James P. Hughes Title:Director By:/s/ Andrew Y. Ng Name:Andrew Y. Ng Title:Director TORONTO DOMINION (TEXAS) LLC By:/s/ Masood Fikree Name:Masood Fikree Title:Authorized Signatory THE NORTHERN TRUST COMPANY By:/s/ Sophia E. Love Name:Sophia E. Love Title:Vice President KEB AUSTRALIA LTD. By:/s/ Jong Min Jeong Name:Jong Min Jeong Title:Managing Director TAIWAN COOPERATIVE BANK, LTD. By:/s/ Wen-Ching Wang Name:Wen-Ching Wang Title:VP & General Manager BANK OF TAIWAN, OFFSHORE BANKING BRANCH By:/s/ Li-Fen Jane Name:Li-Fen Jane Title:SVP & General Manager THE SHANGHAI COMMERCIAL & SAVINGS BANK, LTD. OFFSHORE BANKING BRANCH By:/s/ Wen-Chen Chang Name:Wen-Chen Chang Title:Deputy Executive Vice President By:/s/ Kevin Shiao Name:Kevin Shiao Title:Senior Vice President SCHEDULE 1 DROPPING TRANCHE A BANKS 1. Taiwan Cooperative Bank, Ltd. 2. Bank of Taiwan, Offshore Banking Branch 3. The Shanghai Commercial & Savings Bank, Ltd. Offshore Banking Branch SCHEDULE 2 UPSIZING TRANCHE A BANKS Bank Tranche A Commitments immediately after the effectiveness of this Amendment Tranche A Loans immediately after the effectiveness of this Amendment Citibank, N.A., Sydney Branch $
